Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Receipt is acknowledged of applicant’s preliminary amendment filed on April 1, 2022. Claims 1-20 have been cancelled. Claims 21-40 have been added. Claims 21-40 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 21-23, 25-26, 30-33, 35-36 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Sadwick et al. (Pub. No.: US 2013/0193879); hereinafter referred to as “Sadwick”.
Regarding Claim 21, Sadwick teaches, in Figures 11-14, a system for voltage conversion to drive one or more light emitting diodes ([0002]; “For example, light emitting diodes (LEDs)…”) with at least a TRIAC dimmer (604), the system comprising: a phase detector (606) configured to receive a first voltage generated based at least in part on an AC input voltage processed by at least the TRIAC dimmer, the phase detector being further configured to generate a digital signal representing phase information associated with the first rectified voltage ([0068]; “The phase detector can, for example, provide a digital representation and effectively digitize the phase angle information…”); a signal generator configured to receive the digital signal and generate a voltage signal, the signal generator further configured to affect, based at least in part on the voltage signal, a current flowing through the one or more light emitting diodes ([0069]; “…and fed into, for example but not limited to, a microcontroller or microcontrollers, microprocessor(s), FPGA(s), DSP(s), digital state machines, application specific integrated circuit(s) (ICs), other ICs, system on a chip (SOC), other analog and digital circuits, etc. that produces an output signal or signals that can be fed to the current (or voltage) control circuitry, electronics, and systems,…”); wherein: the phase information includes a phase change ([0052]; “…the load current may vary as the phase angle/on-time (or conversely, the off-time) of the Triac or other forward or reverse dimmer.”); a relative magnitude of the current is represented in percentage, the relative magnitude being one hundred percent when each of the one or more light emitting diodes is turned on and at a maximum brightness ([0066]; “…the output current (or output voltage) varied from 0 (or close to zero or some other value) to 100% as the Triac or other forward or reverse phase dimmer phase signal varied from complete dimming (i.e., zero percent on-time) to no dimming (i.e., 100% on-time or close to 100% on-time depending on the dimmer used).”); if the phase change is less than a first degree, a relative magnitude of the current is equal to zero percent (Figure 11 (0-20 on x-axis); if the phase change is greater than the first degree and smaller than a second degree, the relative magnitude of the current increases linearly with the phase change at a first slope from zero percent to a first percent (Figure 11 (20-120 on x-axis), the second degree being greater than the first degree, the first percent being greater than zero percent.
Sadwick, in Figure 14, does not explicitly teach a rectified voltage. Sadwick, in Figure 9, teaches a different embodiment of the dimmer power supply with a rectified voltage (via (14)). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system for voltage conversion taught by Sadwick (Figure 14) by using a rectifier as taught by Sadwick (Figure 9) to modify the rectify and invert any negative voltage component from the AC input ([0034]). 
Sadwick teaches the dimming response can be linear, sub-linear or super-linear ([0068]). Sadwick does not explicitly teach if the phase change is greater than the second degree and smaller than a third degree, the relative magnitude of the current increases linearly with the phase change at a second slope from the first percent to a second percent, the third degree being greater than the second degree, the second percent being greater than the first percent; if the phase change is greater than the third degree and smaller than a fourth degree, the relative magnitude of the current changes is equal to the second percent, the fourth degree being greater than the third degree; and the first slope is different from the second slope. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system for voltage conversion taught by Sadwick by linearly increasing the current in relation to the phase change with a second slope as recited in the claim limitations, since Sadwick teaches a variety of linear dimming responses ([0068]), to create light output that does not disrupts a user’s vision well dimming an LED load, and the behavior of the current magnitude in relation to the phase change is a mere matter of design choice.
Regarding Claim 22, Sadwick teaches the system of claim 21 wherein the phase information includes a phase change, within which, for each cycle of the first rectified voltage, the AC input voltage is not clipped by the TRIAC dimmer ([0052]; “…the load current may vary as the phase angle/on-time (or conversely, the off-time) of the Triac or other forward or reverse dimmer.”).
Regarding Claim 23, Sadwick teaches the system of claim 21 wherein the phase information includes, for each cycle of the first rectified voltage, a total number of counts made by the phase detector when the AC input voltage is not clipped by the TRIAC dimmer ([0052]; “…the load current may vary as the phase angle/on-time (or conversely, the off-time) of the Triac or other forward or reverse dimmer.”).
Regarding Claim 25, Sadwick teaches the system of claim 21 wherein the phase information includes a phase change, within which, for each cycle of the first rectified voltage, the AC input voltage is clipped by the TRIAC dimmer ([0052]; “…the load current may vary as the phase angle/on-time (or conversely, the off-time) of the Triac or other forward or reverse dimmer.”).
Regarding Claim 26, Sadwick teaches the system of claim 21 wherein the phase information includes, for each cycle of the first rectified voltage, a total number of counts made by the phase detector when the AC input voltage is clipped by the TRIAC dimmer ([0052]; “…the load current may vary as the phase angle/on-time (or conversely, the off-time) of the Triac or other forward or reverse dimmer.”).
Regarding Claim 30, Sadwick teaches, in Figures 9 and 14, the system of claim 21 wherein the TRIAC dimmer is configured to receive the AC input voltage and generate a processed voltage by clipping at least a part of the AC input voltage; the system further comprising: a rectifier (Figure 9 (14)) configured to receive the processed voltage and generate a second rectified voltage. Sadwick (Figures 9 and 14) does not teach a voltage divider. Sadwick, in Figure 10, teaches a voltage divider (474,476). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system for voltage conversion taught by Sadwick (Figure 14) by using a voltage divider as taught by Sadwick (Figure 10), to clamp the voltage to a certain value ([0027]).
Regarding Claim 31, Sadwick teaches (see Figures 11-14) a method for voltage conversion to drive one or more light emitting diodes ([0002]; “For example, light emitting diodes (LEDs)…”) with at least a TRIAC dimmer (604), the method comprising: receiving a first voltage generated based at least in part on an AC input voltage processed by at least the TRIAC dimmer; processing at least information associated with the first voltage; generating a digital signal representing phase information associated with the first voltage([0068]; “The phase detector can, for example, provide a digital representation and effectively digitize the phase angle information…”); receiving the digital signal; generating a voltage signal based at least in part on the digital signal; and affecting, based at least in part on the voltage signal, a current flowing through the one or more light emitting diodes ([0068]; “The phase detector can, for example, provide a digital representation and effectively digitize the phase angle information…”); wherein: the phase information includes a phase change ([0052]; “…the load current may vary as the phase angle/on-time (or conversely, the off-time) of the Triac or other forward or reverse dimmer.”); a relative magnitude of the current is represented in percentage, the relative magnitude being one hundred percent when each of the one or more light emitting diodes is turned on and at a maximum brightness ([0066]; “…the output current (or output voltage) varied from 0 (or close to zero or some other value) to 100% as the Triac or other forward or reverse phase dimmer phase signal varied from complete dimming (i.e., zero percent on-time) to no dimming (i.e., 100% on-time or close to 100% on-time depending on the dimmer used).”); if; if the phase change is less than a first degree, the relative magnitude of the current is equal to zero percent (Figure 11 (0-20 on x-axis); if the phase change is greater than the first degree and smaller than a second degree, the relative magnitude of the current increases linearly with the phase change at a first slope from zero percent to a first percent (Figure 11 (20-120 on x-axis), the second degree being greater than the first degree, the first percent being greater than zero percent.
Sadwick, in Figure 14, does not explicitly teach a rectified voltage. Sadwick, in Figure 9, teaches a different embodiment of the dimmer power supply with a rectified voltage (via (14)). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system for voltage conversion taught by Sadwick (Figure 14) by using a rectifier as taught by Sadwick (Figure 9) to modify the rectify and invert any negative voltage component from the AC input ([0034]). 
Sadwick teaches the dimming response can be linear, sub-linear or super-linear ([0068]). Sadwick does not explicitly teach if the phase change is greater than the second degree and smaller than a third degree, the relative magnitude of the current increases linearly with the phase change at a second slope from the first percent to a second percent, the third degree being greater than the second degree, the second percent being greater than the first percent; if the phase change is greater than the third degree and smaller than a fourth degree, the relative magnitude of the current changes is equal to the second percent, the fourth degree being greater than the third degree; and the first slope is different from the second slope. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system for voltage conversion taught by Sadwick by linearly increasing the current in relation to the phase change with a second slope as recited in the claim limitations, since Sadwick teaches a variety of linear dimming responses ([0068]), to create light output that does not disrupts a user’s vision well dimming an LED load, and the behavior of the current magnitude in relation to the phase change is a mere matter of design choice.
Regarding Claim 32, Sadwick teaches the method of claim 31 wherein the phase information includes a phase change, within which, for each cycle of the first rectified voltage, the AC input voltage is not clipped by the TRIAC dimmer ([0052]; “…the load current may vary as the phase angle/on-time (or conversely, the off-time) of the Triac or other forward or reverse dimmer.”).
Regarding Claim 33, Sadwick teaches the method of claim 31 wherein the phase information includes a time duration, within which, for each cycle of the first rectified voltage, the AC input voltage is not clipped by the TRIAC dimmer ([0052]; “…the load current may vary as the phase angle/on-time (or conversely, the off-time) of the Triac or other forward or reverse dimmer.”).
Regarding Claim 35, Sadwick teaches the method of claim 31 wherein the phase information includes a phase change, within which, for each cycle of the first rectified voltage, the AC input voltage is clipped by the TRIAC dimmer ([0052]; “…the load current may vary as the phase angle/on-time (or conversely, the off-time) of the Triac or other forward or reverse dimmer.”).
Regarding Claim 36, Sadwick teaches the method of claim 31 wherein the phase information includes a time duration, within which, for each cycle of the first rectified voltage, the AC input voltage is clipped by the TRIAC dimmer ([0052]; “…the load current may vary as the phase angle/on-time (or conversely, the off-time) of the Triac or other forward or reverse dimmer.”).
Regarding Claim 40, Sadwick teaches (see Figures 9 and 14) the method of claim 31, and further comprising: receiving the AC input voltage; generating a processed voltage by clipping at least a part of the AC input voltage (Figure 9 (14)); receiving the processed voltage; processing at least information associated with the processed voltage. Sadwick (Figures 9 and 14) does not teach a second rectified voltage. Sadwick, in Figure 10, teaches a second rectified voltage (via a voltage divider (474,476)). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system for voltage conversion taught by Sadwick (Figure 14) by using a voltage divider as taught by Sadwick (Figure 10), to clamp the voltage to a certain value ([0027]).

Claim(s) 24, 27, 34 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Sadwick et al. (Pub. No.: US 2013/0193879); hereinafter referred to as “Sadwick”, in view of Melanson et al. (Pub. No.: US 2008/0224633); hereinafter referred to as “Melanson (‘4633)”.
Regarding Claim 24, Sadwick teaches the system of claim 21 wherein the phase information includes a phase change, within which, for each cycle of the first rectified voltage, the AC input voltage is clipped by the TRIAC dimmer ([0052]; “…the load current may vary as the phase angle/on-time (or conversely, the off-time) of the Triac or other forward or reverse dimmer.”). Sadwick does not teach the phase information includes a total number of counts made when the AC input voltage is not clipped/clipped by the TRIAC dimmer. Melanson (‘4633), in the same field of endeavor, teaches a light dimming system comprising a TRIAC dimmer further comprising detecting the number of counts made when the AC input voltage is not clipped/clipped by the TRIAC dimmer ([0041]). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system for voltage conversion taught by Sadwick by detecting the number of counts made when the AC input voltage is not clipped/clipped by the TRIAC dimmer as taught by Melanson (‘4633), to accurately determine when the AC voltage is clipped.
Regarding Claim 27, Sadwick teaches the system of claim 21 wherein the phase information includes a phase change, within which, for each cycle of the first rectified voltage, the AC input voltage is clipped by the TRIAC dimmer ([0052]; “…the load current may vary as the phase angle/on-time (or conversely, the off-time) of the Triac or other forward or reverse dimmer.”). Sadwick does not teach the phase information includes a total number of counts made when the AC input voltage is not clipped/clipped by the TRIAC dimmer. Melanson (‘4633), in the same field of endeavor, teaches a light dimming system comprising a TRIAC dimmer further comprising detecting the number of counts made when the AC input voltage is not clipped/clipped by the TRIAC dimmer ([0041]). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system for voltage conversion taught by Sadwick by detecting the number of counts made when the AC input voltage is not clipped/clipped by the TRIAC dimmer as taught by Melanson (‘4633), to accurately determine when the AC voltage is clipped.
Regarding Claim 34, Sadwick teaches the method of claim 31 wherein the phase information includes a phase change, within which, for each cycle of the first rectified voltage, the AC input voltage is clipped by the TRIAC dimmer ([0052]; “…the load current may vary as the phase angle/on-time (or conversely, the off-time) of the Triac or other forward or reverse dimmer.”). Sadwick does not teach the phase information includes a total number of counts made when the AC input voltage is not clipped/clipped by the TRIAC dimmer. Melanson (‘4633), in the same field of endeavor, teaches a light dimming system comprising a TRIAC dimmer further comprising detecting the number of counts made when the AC input voltage is not clipped/clipped by the TRIAC dimmer ([0041]). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system for voltage conversion taught by Sadwick by detecting the number of counts made when the AC input voltage is not clipped/clipped by the TRIAC dimmer as taught by Melanson (‘4633), to accurately determine when the AC voltage is clipped.
Regarding Claim 37, Sadwick teaches the method of claim 31 wherein the phase information includes a phase change, within which, for each cycle of the first rectified voltage, the AC input voltage is clipped by the TRIAC dimmer ([0052]; “…the load current may vary as the phase angle/on-time (or conversely, the off-time) of the Triac or other forward or reverse dimmer.”). Sadwick does not teach the phase information includes a total number of counts made when the AC input voltage is not clipped/clipped by the TRIAC dimmer. Melanson (‘4633), in the same field of endeavor, teaches a light dimming system comprising a TRIAC dimmer further comprising detecting the number of counts made when the AC input voltage is not clipped/clipped by the TRIAC dimmer ([0041]). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system for voltage conversion taught by Sadwick by detecting the number of counts made when the AC input voltage is not clipped/clipped by the TRIAC dimmer as taught by Melanson (‘4633), to accurately determine when the AC voltage is clipped.
Claim(s) 28-29 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Sadwick et al. (Pub. No.: US 2013/0193879); hereinafter referred to as “Sadwick”, in view of Melanson (WO 2008/112820).
Regarding Claim 28, Sadwick, in Figure 14, teaches a digital signal output (612). Sadwick does not explicitly teach a digital-to-analog converter. Melanson, in the same field of endeavor, teaches (see Figure 3) a lighting system comprising a dimmer (320) and a signal generator (305, 324) comprising a digital-to-analog converter (DAC) (324) and an analog voltage generator (305). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system for voltage conversion taught by Sadwick by adding a DAC as taught by Melanson, to convert a signal from a dimmer that outputs a digital signal to control the LEDs.
Regarding Claim 29, Sadwick, in Figure 14, teaches a digital voltage generator (610) and a digital signal output (612). Sadwick does not explicitly teach a digital-to-analog converter. Melanson, in the same field of endeavor, teaches (see Figure 3) a lighting system comprising a dimmer (320) and a signal generator (305, 324) comprising a digital-to-analog converter (DAC) (324) and an analog voltage generator (305). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system for voltage conversion taught by Sadwick by adding a DAC as taught by Melanson, to convert a signal from a dimmer that outputs a digital signal to control the LEDs.
Regarding Claim 38, Sadwick, in Figure 14, teaches a digital signal output (612). Sadwick does not explicitly teach converting the digital signal to an analog signal. Melanson, in the same field of endeavor, teaches (see Figure 3) a lighting system comprising a dimmer (320) and a signal generator (305, 324) comprising a digital-to-analog converter (DAC) (324) and an analog voltage generator (305). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system for voltage conversion taught by Sadwick by adding a DAC as taught by Melanson, to convert a signal from a dimmer that outputs a digital signal to control the LEDs.
Regarding Claim 39, Sadwick, in Figure 14, teaches a digital voltage generator (610) and a digital signal output (612). Sadwick does not explicitly teach converting the digital signal to an analog signal. Melanson, in the same field of endeavor, teaches (see Figure 3) a lighting system comprising a dimmer (320) and a signal generator (305, 324) comprising a digital-to-analog converter (DAC) (324) and an analog voltage generator (305). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system for voltage conversion taught by Sadwick by adding a DAC as taught by Melanson, to convert a signal from a dimmer that outputs a digital signal to control the LEDs.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938. The examiner can normally be reached M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C. Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEDEI K HAMMOND/Primary Examiner, Art Unit 2844